Citation Nr: 0826877	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  02-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:  Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1963 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In May 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims file.   

In a decision in December 2006, the Board denied the claim of 
service connection for post-traumatic stress disorder.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in March 2008, the Court granted a Joint Motion for 
Remand of the parties (i.e., the Secretary of VA and the 
veteran), and vacated the Board's decision and remanded the 
case to the Board for readjudication consistent with the 
Motion.

In January 2008 and July 2008, the Board received from the 
veteran additional evidence in the form of service treatment 
and personnel records and a medical report, dated in July 
2008, of C.R., Ph.D.  This evidence was accompanied by a 
waiver of the right to have the evidence reviewed by the RO.  
38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In the Joint Motion for Remand, the parties agreed that a 
remand was necessary for the VA to satisfy fully its duties 
to notify and to assist.  

In January 2008 and July 2008, the veteran submitted 
additional service personnel records that were previously not 
of record.  The records verify among other things the dates 
of the veteran's Vietnam service, which were unknown at the 
time of the decision by the Board in December 2006.  Given 
the additional information, further development to obtain 
credible supporting evidence of in-service stressors is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1. Make another request for the 
veteran's service treatment records, 
including in-patient records from the 
93rd Evacuation Hospital (April and May 
1966) and Walter Reed Army Hospital 
(May and June 1966), and service 
personnel records from the National 
Personnel Records Center.  If no 
records can be found, notify the 
veteran in accordance with 38 C.F.R. 
§ 3.159(e).  

2. Request that the veteran provide 
specific details of the in-service 
stressors from his tour of duty in 
Vietnam from February 1966 to April 
1966 to include the location and a 
description of the events. 

3. Ask the U.S. Army and Joint Services 
Research Center (JSRRC) for the unit 
history and lessons learned, including 
casualty reports, for A Company, 1st 
Battalion, 27th Infantry, 25th Infantry 
Division, from February 7, 1966, to 
April 29, 1966.  If no records can be 
found, notify the veteran in accordance 
with 38 C.F.R. § 3.159(e). 

4. After the response from JSRRC, 
determine whether there is credible 
supporting evidence of any in-service 
stressor.  
If there is credible supporting 
evidence of any in-service stressor, 
schedule the veteran for a VA 
psychiatric examination to determine if 
the veteran has post-traumatic stress 
disorder due to the credible in-service 
stressor.  The claims folder must be 
made available to the examiner for 
review. 

Specify for the VA examiner the 
stressor(s) it has determined are 
corroborated by the evidence of record 
and instruct the examiner that only 
those events may be considered for the 
purpose of determining whether the in-
service stressor has resulted in 
current psychiatric symptoms, and 
whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  

5. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




